Citation Nr: 1418703	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-30 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Robert Macfarlane



ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1970.  He died on August [redacted], 2009.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the RO in St. Paul, Minnesota, which denied service connection for the cause of the Veteran's death.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence. 

The Veteran testified before the undersigned Veterans Law Judge at a May 2012 videoconference hearing.  Transcripts have been associated with the file.


FINDINGS OF FACT

1.  The Veteran's active military service includes foreign service in the Republic of Vietnam.

2.  During his lifetime, the Veteran was not in receipt of service connection for myelodysplastic syndrome (MDS).

3.  The Veteran died on August [redacted], 2009 as the result of myelodysplastic syndrome.

4.  The Veteran's MDS was a disease incurred during a period of active service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1154, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim of entitlement to service connection for the cause of the Veteran's death has been granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. 
§§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

When a veteran dies of a service-connected disability, the veteran's surviving spouse is eligible for dependency and indemnity compensation.  38 U.S.C.A. 
§ 1310; 38 C.F.R. §§ 3.5(a), 3.312.  The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312.  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by service caused or contributed substantially or materially to the veteran's death. Id.  

The Veteran was only service connected for bilateral hearing loss and tinnitus at the time of death.  The appellant does not assert that these disabilities caused or contributed to the cause of the Veteran's death, nor is there any other evidence to suggest this.

The Certificate of Death lists the Veteran's cause of death as MDS, on 
August [redacted], 2009. 

The appellant contends that the Veteran's MDS should be service connected on a direct or presumptive basis due to exposure to Agent Orange during service.

If a veteran served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides, including Agent Orange, during such service.  38 C.F.R. §§ 3.307(a)(6).  Here, the Veteran served in Vietnam during the presumptive period.  As such, he is presumed to have been exposed to herbicides during such service.

Certain listed diseases, including respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), will be presumed service connected due to herbicide exposure during service if they manifest to a compensable degree at any time.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  Service connection may not be granted on a presumptive basis as due to herbicide exposure for any condition for which VA's Secretary has not specifically determined that a presumption of service connection is warranted.  See, e.g., 68 Fed. Reg. 27630 (May 20, 2003); see also 38 U.S.C.A. § 1116(b),(c) (tasking the Secretary with determining which diseases are subject to presumptive service connection based on all available sound medical and scientific information). 

A letter dated March 2010 from MS, M.D., who served as the Director of the Leukemia Program at Cleveland Clinic, wrote a letter regarding another Vietnam veteran who was diagnosed with MDS.  He stated it was his strong belief that MDS was not simply a form of anemia, but was a form of cancer.  

In a May 2010 letter, JK, M.D., a professor of oncology, referenced the case of another veteran and noted a study linking MDS with exposure to chemicals.  Specifically, the letter concluded that toxin exposure, including Agent Orange, damages bone marrow cells in ways that can and do lead to life-threatening bone marrow failure and MDS.

In a letter dated February 2011, RM, M.D., a hematologist at the Mayo Clinic, stated that based on the Veteran's diagnosis of MDS and his exposure to herbicides in Vietnam, it was highly likely that Agent Orange played a strong contributory role to the development of his MDS.  RM explained there was no way to prove in a single individual the exact cause of MDS, whether it be sporadic or due to direct herbicide exposure.  However, RM opined the predominance of the evidence would suggest that such significant exposure would potentially be indicated in the Veteran's case.  RM further stated that the fatal blood malignancy experienced by the Veteran could likely be traced back to his herbicide exposure.

In a July 2011 VA medical opinion, a VA staff physician stated she was unable to opine as to whether the Veteran's MDS was related to his herbicide exposure in service without resorting to mere speculation.   The physician reviewed the February 2011 letter from RM and determined that although RM notes the Veteran suffered significant exposure to Agent Orange, RM did not support that statement with any evidence or discussion of the Veteran's duties, or what would qualify as significant exposure.  

In a follow-up letter dated August 2011, Dr. RM, clarified that the Veteran, at age 59, had an aggressive course with MDS, which rapidly evolved into acute myeloid leukemia.  Due to the aggressive behavior of the MDS, RM stated it was his strong belief that the Veteran's exposure to toxins in service led to the hematologic malignancy.  RM explained that MDS is generally an idiopathic disease of the elderly and rarely occurs in patients under 60 years of age.  He stated that for patients like the Veteran who develop early onset MDS, their disease is usually due to prior exposure to mutagenic agents, either through treatment with chemotherapy or through environmental or occupational exposure to genotoxins, particularly the aromatic hydrocarbons.  The Veteran never received chemotherapy, but was exposed to 2, 3, 7, 8-tetrachlorodibenzo-p-dixon (TCDD), a known contaminant of herbicides while in service.  RM opined that the Veteran's MDS was causally related to exposure to TCDD in service, noting specifically the early onset, which suggests a relationship to toxins, and further noting the Veteran's lack of exposure to any other mutagenic toxins which may lead to MDS.

In September 2011, the Director of Compensation Service sent a request to the Under Secretary for Health for an opinion as to whether the Veteran's death from MDS was at least as likely as not incurred in or caused by military service and herbicide exposure, under the provisions of 38 C.F.R. § 3.309(e).  

The same month, the Under Secretary of Health responded, stating that contrary to the opinion of RM, it was the Under Secretary's opinion that the Veteran's MDS was not associated with exposure to Agent Orange.  In support, he pointed to reports from the Institute of Medicine (IOM) on Veterans and Agent Orange, which have not found an association between Myeloid leukemia and exposure to Agent Orange, stating that there was inadequate or insufficient evidence to determine whether there is an association between exposure to the chemicals of interest and leukemias in general.  The opinion went on to note epidemiologic studies of Vietnam veterans, which found that the veterans, when compared with a control group of non-exposed individuals, did not show increased rates of MDS.  Consequently, the opinion concluded it was unlikely that Vietnam veterans were exposed to toxic levels of compounds associated with Myeloid Leukemias.  The Under Secretary opined that based on the above evidence, exposure to Agent Orange is not associated with the development of this Veteran's MDS.

In September 2011, the Director of Compensation Service issued a letter to the Director of the St. Paul, Minnesota RO, stating that based on the opinion of the Under Secretary of Health, it was his opinion that there was no reasonable possibility that the Veteran's MDS was the result of his exposure to herbicides during service.

In May 2012, the appellant testified at a videoconference hearing, in which she stated that her husband, the Veteran, suffered from MDS, which was caused by Agent Orange.  She stated that her husband told her he was "heavily sprayed" with Agent Orange while in service.

MDS is not included in the list of presumptive diseases under 38 C.F.R. § 3.309(e).  Furthermore, the September 2011 letter from the Under Secretary of Health declined to recognize MDS as a presumptive disease for purposes of service connection for herbicide exposure, based on reports from the IOM.  Therefore, the evidence does not demonstrate the cause of death is subject to presumptive service connection based on herbicide exposure.

Nevertheless, the determination that presumptive service connection is not warranted for a particular disease does not preclude VA from granting service connection with evidence of a direct causal link to service, including based on herbicide exposure.  See, e.g., 77 Fed. Reg. at 47924; see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The February 2011 letter from RM expressed the opinion that it is highly likely that the Veteran contracted MDS as a result of his exposure to herbicides, specifically Agent Orange, while in service.  Though the July 2011 VA examiner expressed doubt as to this opinion by bringing into question RM's use of the word "significant" in regards to the Veteran's herbicide exposure, the July 2011 examiner was unable to offer an opinion as to whether the Veteran's MDS was caused by herbicide exposure.  Further, in August 2011, RM submitted another letter, specifically detailing the nature and typical progression of MDS, and drawing attention to the ways in which the Veteran's case diverged from the disease's normal course.  Specifically, RM noted that MDS is typically a disease of the elderly, rarely occurring in patients under 60, and noting that the Veteran was diagnosed with an aggressive form of MDS at age 59.  Additionally, RM pointed to the Veteran's lack of other likely causes of MDS, including previous chemotherapy, post-service toxin exposure, or smoking.  In conclusion, RM again stated it was his strong belief that the Veteran's MDS was caused by his confirmed exposure to herbicides in service.  

The Board finds the February 2011 letter from RM highly probative.  "[M]ost of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the February 2011 opinion contains an analysis that is supported by the record and clearly articulates the rationale for concluding that the Veteran's MDS is related to service.  Therefore, it is entitled to great probative weight.  

Though the September 2011 letter from the Under Secretary of Health concluded that the Veteran's exposure to Agent Orange was not associated with the Veteran's development of MDS, the opinion was based on data assembled in the Agent Orange Update of the IOM for presumptive diseases, and does not speak to the issue of direct service connection.  "To permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection."  Polovick v. Shinseki, 23 Veteran. App. 48, 55 (2009).  Therefore, the Board finds the Under Secretary's opinion is not a basis on which to deny direct service connection.

Resolving reasonable doubt in favor of the appellant and given the opinions of RM, the Board finds that the Veteran's MDS is related to herbicide exposure during service.  The Board finds that the cause of the Veteran's death was MDS, a disease incurred during active service.  Service connection for the cause of the Veteran's death is warranted.  38 C.F.R. § 3.312.  Consequently, the benefit-of-the-doubt rule applies, and the claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


